         Case 1:19-cv-10431-NRB Document 31 Filed 09/11/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                   UNITED STATES COURTHOUSE
                                        500 PEARL STREET
                                       NEW YORK, NY 10007

   NAOMI REICE BUCHWALD                                                           (212) 805-0194
UNITED STATES DISTRICT JUDGE




                                                                       September 11, 2020


Israel Dahan, Esq.
King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036

          Re: Major Energy Electric Services, LLC et al. v. Horowitz et al.
                             19 Civ. 10431 (NRB)

Dear Mr. Dahan:

       I have reviewed your letter, dated September 9, 2020 and submitted with plaintiffs’
consent, requesting that the Court stay all further proceedings and deadlines pending Judge
Oetken’s disposition of Horowitz et al. v. National Gas & Electric, LLC et al., No. 17-cv-
7742 (JPO). (ECF No. 30.) As you are well aware, Judge Oetken declined to accept this
case as related to the other matter. Given the determination that the cases are not related,
the request that the action be stayed simply because Judge Oetken’s case “involve[es] the
same parties and transaction documents as this matter” is insufficient. A considerably
more detailed and persuasive justification must be forthcoming for the requested stay to be
granted.

                                                  Very truly yours,


                                                  ___________________________
                                                      Naomi Reice Buchwald
                                                    United States District Judge

cc: Counsel for plaintiffs (via ECF).
